296 S.W.2d 550 (1956)
Ignacio PALACIO, Appellant,
v.
The STATE of Texas, Appellee.
No. 28464.
Court of Criminal Appeals of Texas.
October 17, 1956.
Motion to Reinstate Appeal Denied December 5, 1956.
Reynold M. Gardner, Amarillo, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
BELCHER, Commissioner.
The conviction is for the possession of marihuana; the punishment, two years in the penitentiary.
Notice of appeal was given on December 12, 1955. Appellant entered into a recognizance on December 9, 1955. Thus, it is seen that the recognizance on appeal was entered into before notice of appeal. Therefore the recognizance appearing in the record is not sufficient to confer jurisdiction upon this court. Fletcher v. State, 156 Tex.Cr.R. 335, 242 S.W.2d 377; Ramirez v. State, Tex.Cr.App., 293 S.W.2d 653.
The appeal is dismissed.
Opinion approved by the Court.
On Appellant's Motion to Reinstate Appeal
WOODLEY, Judge.
A supplemental transcript has been prepared and forwarded to this court and motion to re-instate the appeal has been filed.
It appears from the supplemental transcript that the order overruling motion for new trial and showing notice of appeal as it appears in the minutes of the trial court, in Book No. 14 at Page 272, has been changed with the approval of the trial judge, so as to bear date of December 12, 1955, instead of December 9, 1955, and that a similar change has been made in Book No. 14, Page 273, of said minutes whereby the date has been changed from December 9, 1955, to December 12, 1955.
Until such time as the mandate of this Court has been received disposing of an appeal, the trial court is without authority to correct the minutes of the court which form a part of the record on appeal. Hughes v. State, 160 Tex.Cr.R. 114, 267 S.W.2d 836.
Motion to reinstate the appeal is denied.